Case 7:17-cr-00505-VB Document 400 Filed 06/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

ween eee ween ~--X
UNITED STATES OF AMERICA

ORDER
Vv.

17 CR 505-17 (VB)
GORDON RIDDICK,

Defendant. ;

wee ee eee x

In an undated letter docketed on May 22, 2020, defendant Gordon Riddick informs the
Court why he believes a reduction of his sentence is warranted and requests the Court appoint
him counsel “to handle my motion for compassionate release.” (Doc. #399). The Court
construes defendants’ submission as a motion for a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)G) and a request for counsel.

Section 3582(c)(1)(A)(i) authorizes the Court to reduce a term of imprisonment
previously imposed for “extraordinary and compelling reasons.” However, the statute contains
an explicit exhaustion requirement that must be complied with prior to the filing of such a
motion: “[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment . . . if it finds that . . . extraordinary and compelling reasons
warrant such a reduction.”

Defendant does not claim to have exhausted his administrative rights. The Court does
not have the power to waive the exhaustion requirement. See, e.g., United States v. Ogarro,
2020 WL 1876300, at *3-5 (S.D.N.Y. Apr. 14, 2020); United States v. Roberts, 2020 WL
1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

Moreover, “[t]here is no constitutional right to counsel for a motion for a reduction of
sentence pursuant to § 3582(c).” United States v. La Rosa, 2016 WL 5921827, *2 (S.D.N.Y.
Oct. 11, 2016) (citing United States v. Reddick, 53 F.3d 462, 464-65 (2d Cir. 1995) (holding
there is no statutory right to counsel for a motion for reduction of sentence under the Criminal
Justice Act). To the contrary, whether to appoint counsel is subject to the Court’s discretion.
(Id.). Here, because defendant’s submission does not even mention exhaustion, there is no basis
to conclude that counsel would be of assistance to defendant at this time.

Accordingly, defendant’s motion for a reduction of sentence and request for counsel are
DENIED WITHOUT PREJUDICE to refiling after defendant demonstrates that the exhaustion
requirement has been satisfied.
Case 7:17-cr-00505-VB Document 400 Filed 06/01/20 Page 2 of 2

Chambers will mail a copy of this Order to defendant at the following address:

Gordon Riddick, Reg. No. 79446-054
FCI Schuylkill

P.O. Box 759

Minersville, PA 17954-0759

Dated: June 1, 2020
White Plains, NY SO ORDE

 

Vincent L. Briccetti, U.S.D.J.
